Siebecker, J.
The Industrial Commission found that the decedent at the time of the accident was in plaintiff’s employ and “performing services growing out of and incidental *445to bis employment,” and that be “accidentally sustained personal injury, wbicb said injury caused bis death. . . .” Tbe Commission properly concluded from tbe evidence that decedent’s duties under plaintiff’s employment required of bim performance of services witbin tbe various parts of tbe bottling bouse. In passing on tbe claim for compensation tbe Commission declared that “tbe circumstances sbow an accidental injury” and that “there is no evidence in tbe case whatever to indicate suicide. ... As tbe duties of tbe deceased took bim to all parts of tbe building, it must be likewise presumed that be was injured in tbe course of bis employment.” There is no dispute that decedent’s duties began at 6 o’clock in tbe evening and continued to 6 o’clock in tbe morning, including tbe night from Sunday evening to Monday morning. There is evidence to support tbe inference that be on Sunday evenings usually went to the part of tbe building where be fell and that at times on Sunday evening be performed services in any part of tbe building. Under such circumstances it cannot be said that tbe Commission's finding that decedent was injured in tbe course of bis employment is wholly unsupported by tbe evidence. Tbe facts and circumstances of tbe case amply support tbe conclusion of fact that decedent accidentally sustained a personal injury wbicb caused bis death and that it was incidental to bis employment. This state of tbe case calls for affirmance of tbe judgment of tbe circuit court upholding tbe award of tbe Industrial Commission. International H. Co. v. Industrial Comm. 157 Wis. 167, 147 N. W. 53; Milwaukee Western F. Co. v. Industrial Comm. 159 Wis. 635, 150 N. W. 998; Northwestern I. Co. v. Industrial Comm. 160 Wis. 633, 152 N. W. 416.
By the Court. — Tbe judgment appealed from is affirmed.